MEMORANDUM **
Mauricio Rodriguez-Orellana appeals from the district court’s order denying his motion to dismiss the indictment charging him with illegal reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Rodriguez-Orellana contends that he demonstrated prejudice resulting from the Immigration Judge’s failure to inform him of the possibility of relief pursuant to 8 U.S.C. § 1182(h) in a prior deportation hearing. We conclude that Rodriguez-Orellana has not shown that he had “a plausible ground for relief from deportation.” United States v. Muro-Inclan, 249 F.3d 1180, 1184 (9th Cir.2001) (quotations omitted). While Rodriguez-Orellana contends that deportation would have, and did cause permanent separation between him and his wife and their United States citizen children, he has not presented “well-documented proof’ of extreme hardship. See id. at 1186; cf. United States v. Arrieta, 224 F.3d 1076, 1082 (9th Cir.2000) (finding plausible ground for relief where defendant thoroughly documented non-economic hardship to family members).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.